EX 99.28(g)(1)(xvi) Amendment to Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, N.A. This Amendment to the Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, N.A. dated August 12, 2009, as amended (“Agreement”), is by and between JNL Series Trust and JNL Investors Series Trust (each individually “Trust”, collectively, the “Trusts”), JNL Variable Fund LLC and JNL Strategic Income Fund LLC (each individually “Fund,” collectively, the “Funds”) and JPMorgan Chase Bank, N.A. (“Custodian”). Whereas, the following fund merger, fund name change, and new funds have been approved by the Board of Trustees of JNL Series Trust: Fund Merger - JNL/M&G Global Basics Fund being merged into the JNL/Oppenheimer Global Growth Fund Fund Name Change - JNL/Brookfield Global Infrastructure Fund to JNL/Brookfield Global Infrastructure and MLP Fund New Funds - JNL/AllianceBernstein Dynamic Asset Allocation Fund - JNL/MMRS Growth Fund - JNL/MMRS Moderate Fund - JNL/MMRS Conservative Fund - JNL/Scout Unconstrained Bond Fund - JNL/S&P Mid 3 Fund - JNL Investment Committee - Global Strategic Moderate with Alts Fund; - JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund; - JNL Investment Committee - Strategic Moderate Fund; and - JNL Investment Committee - Strategic Moderately Aggressive Fund. Whereas, pursuant to the fund merger, fund name change, and new funds outlined herein-above, the parties have agreed to amend Schedule A of the Agreement to: - remove the JNL/M&G Global Basics Fund; - change the JNL/Brookfield Global Infrastructure Fund to JNL/Brookfield Global Infrastructure and MLP Fund - add the JNL/AllianceBernstein Dynamic Asset Allocation Fund; - add the JNL/MMRS Growth Fund; - add the JNL/MMRS Moderate Fund; - add the JNL/MMRS Conservative Fund; - add the JNL/Scout Unconstrained Bond Fund; - add the JNL/S&P Mid 3 Fund; - add the JNL Investment Committee - Global Strategic Moderate with Alts Fund; - add the JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund; - add the JNL Investment Committee - Strategic Moderate Fund; and - add the JNL Investment Committee - Strategic Moderately Aggressive Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1. To delete Schedule A of the Agreement, and substitute it with Schedule A attached hereto. 2. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. 3. The Trusts, Funds, and the Custodian hereby each represent and warrant to the other that it has full authority to enter into this Amendment upon the terms and conditions hereof and that the individual executing this Amendment on its behalf has the requisite authority to bind the Trusts, Fund or Custodian to this Amendment. In Witness Whereof, the parties hereto have caused this Amendment to be executed as of March 7, 2014, dated as of April 28, 2014. JNL Series Trust JNL Investors Series Trust JNL Variable Fund LLC JNL Strategic Income Fund LLC JPMorgan Chase Bank, N.A. By:/s/ Kristen K. Leeman By: /s/ Anna Maria Calla Minniti Name:Kristen K. Leeman Name:Anna Maria Calla Minniti Title:Assistant Secretary Title:V.P. Page2 of 2 Schedule A List of Funds as of April 28, 2014 JNL Investors Series Trust Funds JNL/PPM America Low Duration Bond Fund JNL/PPM America Total Return Fund JNL Money Market Fund JNL Series Trust Funds JNL/American Funds Balanced Allocation Fund JNL/American Funds Blue Chip Income and Growth Fund JNL/American Funds Global Bond Fund JNL/American Funds Global Small Capitalization Fund JNL/American Funds Growth Allocation Fund JNL/American Funds Growth-Income Fund JNL/American Funds International Fund JNL/American Funds New World Fund JNL/AllianceBernstein Dynamic Asset Allocation Fund JNL/AQR Managed Futures Strategy Fund JNL/BlackRock Commodity Securities Strategy Fund JNL/BlackRock Global Allocation Fund JNL/BlackRock Large Cap Select Growth Fund JNL/Brookfield Global Infrastructure and MLP Fund JNL/Capital Guardian Global Balanced Fund JNL/Capital Guardian Global Diversified Research Fund JNL/DFA U.S. Core Equity Fund JNL/Eagle SmallCap Equity Fund JNL/Eastspring Investments Asia ex-Japan Fund JNL/Eastspring Investments China-India Fund JNL/Franklin Templeton Founding Strategy Fund JNL/Franklin Templeton Global Growth Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Franklin Templeton Income Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Franklin Templeton Mutual Shares Fund JNL/Franklin Templeton Small Cap Value Fund JNL/Goldman Sachs Core Plus Bond Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Goldman Sachs U.S. Equity Flex Fund JNL Institutional Alt 20 Fund JNL Institutional Alt 35 Fund JNL Institutional Alt 50 Fund JNL Institutional Alt 65 Fund JNL/Invesco Global Real Estate Fund JNL/Invesco International Growth Fund JNL/Invesco Large Cap Growth Fund JNL/Invesco Mid Cap Value Fund JNL/Invesco Small Cap Growth Fund JNL/Ivy Asset Strategy Fund JNL/JPMorgan International Value Fund JNL/JPMorgan MidCap Growth Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Lazard Emerging Markets Fund JNL/Mellon Capital Bond Index Fund JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund JNL/Mellon Capital Emerging Markets Index Fund JNL/Mellon Capital European 30 Fund JNL/Mellon Capital Global Alpha Fund JNL/Mellon Capital Index 5 Fund JNL/Mellon Capital International Index Fund JNL/Mellon Capital Pacific Rim 30 Fund JNL/Mellon Capital 10 x 10 Fund JNL/Mellon Capital S&P 500 Index Fund JNL/Mellon Capital S&P 400 MidCap Index Fund JNL/Mellon Capital Small Cap Index Fund JNL/Mellon Capital Utilities Sector Fund JNL/MMRS Growth Fund JNL/MMRS Moderate Fund JNL/MMRS Conservative Fund JNL/Morgan Stanley Mid Cap Growth Fund JNL/Neuberger Berman Strategic Income Fund JNL/Oppenheimer Global Growth Fund JNL/PIMCO Real Return Fund JNL/PIMCO Total Return Bond Fund JNL/PPM America High Yield Bond Fund JNL/PPM America Mid Cap Value Fund JNL/PPM America Small Cap Value Fund JNL/PPM America Value Equity Fund JNL/Red Rocks Listed Private Equity Fund JNL/Scout Unconstrained Bond Fund JNL/T. Rowe Price Established Growth Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/T. Rowe Price Value Fund JNL/WMC Balanced Fund JNL/WMC Money Market Fund JNL/WMC Value Fund JNL/S&P Managed Aggressive Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Moderate Growth Fund JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund JNL/S&P 4 Fund JNL/S&P Mid 3 Fund JNL Disciplined Growth Fund JNL Disciplined Moderate Fund JNL Disciplined Moderate Growth Fund JNL Investment Committee - Global Strategic Moderate with Alts Fund JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund JNL Investment Committee - Strategic Moderate Fund JNL Investment Committee - Strategic Moderately Aggressive Fund JNL Variable Fund LLC Funds JNL/Mellon Capital 25 Fund JNL/Mellon Capital Communications Sector Fund JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital Global 15 Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital S&P® 24 Fund JNL/Mellon Capital Technology Sector Fund JNL/Mellon Capital Value Line® 30 Fund JNL/Mellon Capital DowSM 10 Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital JNL 5 Fund JNL Strategic Income Fund LLC Fund JNL/PPM America Strategic Income Fund
